DETAILED ACTION
This action is response to communication:  response to $$$ filed on 06/13/2016.
Claims 1-20 are currently pending in this application.  Applicants have elected claims 1-9 without traverse.
No IDS was received for this application.

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 08/29/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horikiri US Patent Application Publication 2006/0069656 (Horikiri), in view of Icperen US Patent Application Publication 2003/0065722 (Icperen)

	As per claim 1, Horikiri teaches an information handling system (HIS), comprising a processor (Figure 1 with shared workspace); and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: receive, at a workspace orchestration service from a first local management agent, first context information and a first split key (Figure 1, paragraph 53 with shared worksapace receiving information from first on-site system; information may came from ic card reader which includes information such as user name, id, authentication data, conference ID, etc); receive, at the workspace orchestration service form a second local management agent, second context information and a second split key (Figure 1, paragraph 53, with similar attributes as described above but with a different on-site system); authenticate the first and second split keys (paragraph 54 with authenticating the users); and in response to the authentication, transmit a collaborative workspace definition to the first and second local management agents (paragraph 54 wherein on-site servers are notified of authentication and sends certification data; also see paragraph 69 with workspace server  transfers a list of registered shared workspaces ).  
	Horiki teaches utilizing the first and second context information, but does not explicitly teach determining whether the context information match a collaborative workspace policy.  This would have been obvious, if not inherent.  As seen in paragraph 53 and 54, the system utilizes information such as user ID, group ID, conference ID, etc. for generating the workspace.  As it uses such information, it would have been obvious, if not inherent, to utilize such information to match workspace information/policies.  However, for a further and more explicit teaching, see Icperen (paragraphs 49-51 wherein checking user ID to determine if user is allowed as a participant to the meeting). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Horiki with Icperen.  One of ordinary skill in the art would have been motivated to perform such an addition to securely create and manage a secure shared workspace (paragraph 6 of Icperen)
	
	As per claim 2, Horikiri as modified teaches wherein the first context information comprises at least one of: an identification of a locale of the first local management agent, an identification of a user of the first local management agent, an identification of a network of the first local management agent, an identification of hardware of the first local management agent, an identification of a requested datafile, or an identification of a storage system of the requested datafile; and wherein the second context information comprises at least one of: an identification of a locale of the second local management agent, an identification of a user of the second local management agent, an identification of a network of the second local mangemetn agent, an identification of hardware of the second local management agent, the identification of the requested datafile, or the identification of the storage system of the requested datafile (Horikikir paragraph 53 with identification of user).
	As per claim 3, the Horikiri combination teaches wherein to transmit the collaborative workspace definition to the first and second local management agents, the program instructions, upon execution, further cause the HIS to: transmit a first portion of the collaborative workspace definition to the first local management agent; and transmit a second portion of the collaborative workspace definition to the second local management agent (Horikiri paragraph 69 wherein shared workspace server transfers a list of registered shared workspaces to on-site server).
	As per claim 4, the Horikiri combination teaches wherein each of the first and second local management agents is configured to instantiate at least one aspect of a collaborative workspace based on the collaborative workspace definition (Horikiri paragraph 68 with on-site server instantiating the creation of a new workspace or paragraph 69 wherein on-site servers receive a list of registered shared workspaces to seek a user selection).
	As per claim 5, the Horikiri combination teaches wherein the collaborative workspace definition comprises at least one of: a threat monitoring level, a threat detection level, a threat analytics level, a threat response level, a storage confidentiality level, a network confidentiality level, a memory confidentiality level, a display confidentiality level, a user authentication level, an IT administration level, a regulatory compliance level, a local storage control level, a central processing unit access level, a graphics access level, an aplciation usage level, or an application installation level (Icperenparagraph 49 with authentication level such as creator or participant)

	

Claim(s) 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Horikori combination was applied above, and further in view of Lilly et al. US Patent Application Publication 2020/0117826 (Lilly)
	As per claim 6, the Horikori combination does not explicitly teach that in response to the authentication, grant or remove access to protected data matching the collaborative workspace policy.  However, this would have been obvious.  Horikori and Lilly already teach granting access to authorized users only.  However, for a more explicit teaching, see Lilly (abstract, paragraph 25, with granting specific access based on policies).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lilly with the Horikori combination.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure and efficient way to propagate data access policies for new data within projects (paragraph5 of Lilly).
	As per claim 8, the Horikori combination does not explicitly teach causing the HIS to, in response to the authentication, deny access to, or redact, a portion of the protected data matching the collaborative workspace policy.  However, this would have been obvious.  For example, see Lilly (paragraph 25 with masking data, obscuring data, encrypting data).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lilly with the Horikori combination.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure and efficient way to propagate data access policies for new data within projects (paragraph5 of Lilly).

	As per claim 9, it would have been obvious over the Horikori combination to further cause the IHS to: receive, at the workspace orchestration service from a third local management agent, third context information and a third split key; determine, by the workspace orchestration service, that the third context information matches the collaborative workspace policy; in response to the determination, authenticate the third split key; in response to the authentication, transmit the collaborative workspace definition to the third local management agent; and grant or remove access to the portion o the protected data (see rejection of claim 1 above; obvious to have a shared workspace of more than 2 people; see Horikiri paragraph 33 wherein three or more sites may be connected)

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Horikori combination was applied above, and further in view of Ristock US Patent Application Publication 2012/0117157 (Ristock)
	As per claim 7, the Horikiri combination does not explicitly teach to grant or remove access to the protected data in response to an indication that the first and second local management agents meet a quorum or plenary session indicated in the collaborative workspace policy.  However, this would have been obvious.  For example, Ristock teaches granting access to protected data only when a quorum is met (paragraph 29).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ristock with the Horikiri combination.  One of ordinary skill in the art would have been motivated to perform such an addition to enable authorization of a quorum to process an event based on presence combined with virtual presence attributes (paragraph 6 of Ristock).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495